   Case: 1:18-cv-00213-TSB Doc #: 33 Filed: 11/13/18 Page: 1 of 2 PAGEID #: 1000




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

GREAT AMERICAN INSURANCE                           :   CASE NO. 1:18-cv-00213-TSB
COMPANY                                            :
                                                   :   (Judge Timothy S. Black)
               Plaintiff                           :   (Magistrate Karen L. Litkovitz)
                                                   :
       vs.                                         :   JOINT REPORT ON MEDIATION
                                                   :   EFFORTS
GEMMA POWER SYSTEMS, LLC, et al.                   :
                                                   :
               Defendants.                         :


       The parties, through counsel, provide the following Joint Report which has been

reviewed with our respective clients.

       Counsel for the parties convened a meet and confer call within seven days of the Court’s

directive to re-engage in mediation efforts. In that call, counsel agreed that the parties could

engage in further negotiations client-to-client.

       Further, counsel agreed that the Kramig Entities should provide an initial demand since

the renewed negotiations involve more parties than participated in the prior mediation. Kramig

provided the initial demand to commence negotiations. Thereafter, the parties convened a call

without counsel, which occurred on November 9.

       The parties have reported to their respective counsel that they attempted to resolve their

respective claims, but the numbers set to the demands and counterclaims are so far apart that, at

this time, the parties are at impasse.

       Counsel represent that they remain open to further negotiations once the court rules on

the pending Motions.
   Case: 1:18-cv-00213-TSB Doc #: 33 Filed: 11/13/18 Page: 2 of 2 PAGEID #: 1001




                                   Respectfully submitted,

                                   /s/ James D. Houston
                                   James D. Houston (0072794)
                                   ULMER & BERNE LLP
                                   600 Vine Street, Suite 2800
                                   Cincinnati, Ohio 45202
                                   jhouston@ulmer.com

                                   and

                                   /s/ David C. Olson
                                   David C. Olson (0005597)
                                   FROST BROWN & TODD
                                   301 East Fourth Street
                                   3300 Great American Tower
                                   Cincinnati, Ohio 45202
                                   dolson@fbtlaw.com
                                   Counsel for Plaintiff
                                   Great American Insurance Company

                                   /s/ Gregory D. Brunton
                                   Gregory D. Brunton (0061722)
                                   GORDON REES SCULLY MANSUKHANI, LLP
                                   41 South High Street, Suite 2495
                                   Columbus, OH 43215
                                   gbrnton@grsm.com
                                   Counsel for Defendant
                                   Gemma Power Systems, LLC

                                   /s/ C.J. Schmidt, III
                                   C.J. Schmidt, III (0034030)
                                   Jeffrey R. Teeters (0061801)
                                   WOOD & LAMPING LLP
                                   600 Vine Street, Suite 2500
                                   Cincinnati, OH 45202
                                   cjschmidt@woodlamping.com
                                   jrteeters@woodlamping.com
                                   Counsel for Intervening Plaintiffs
                                   Kramig Industrial, Inc., Kramig, Inc., R.E. Kramig &
                                   Co., Inc., Kramig Corp., Diversified Industrial Capital
                                   Group, Inc. and South Wayne, LLC


0029665.0659125 4830-8852-0058v1




                                         2
